                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ROSEMARY HOBAR, individually and on                )
behalf of himself and all others similarly         )
situated,                                          )
                                                   )      Case No. 18-cv-8382
              Plaintiff,                           )
                                                   )      Judge: Manish S. Shah
v.                                                 )
                                                   )      Magistrate Judge: Sheila M. Finnegan
KEAY & COSTELLO, P.C.,                             )
                                                   )
              Defendant.                           )

                                     NOTICE OF MOTION

To:   Kenneth M. DucDuong
      KMD LAW OFFICE, LTD.
      4001 West Devon Ave., Suite 332
      Chicago, IL 60646
      Phone: (312) 997-5959
      Fax: (312) 219-8404
      kducduong@kmdlex.com

       PLEASE TAKE NOTICE that on January 31, 2019 at 9:45 a.m., or soon thereafter as
this Motion may be heard, I shall appear before the Honorable Manish S. Shah sitting in
Courtroom 1919 of the United States District Court for the Northern District of Illinois and then
and there present Defendant’s Unopposed Motion for Extension of Time, a copy of which is
served upon you.

                                                 Respectfully submitted,

                                                 HINSHAW & CULBERTSON LLP

                                                 s/Jennifer W. Weller
                                                 Jennifer W. Weller
David M. Schultz
Jennifer W. Weller
Hinshaw & Culbertson LLP
151 N. Franklin Street, Suite 2500
Chicago, IL 60606
Telephone: 312-704-3000
Facsimile: 312-704-3001
E-mail:dschultz@hinshawlaw.com
E-mail: jweller@hinshawlaw.com




                                                                                   303137263V1 1310
                                CERTIFICATE OF SERVICE

        I hereby certify that on January 25, 2019, I electronically filed with the Clerk of the U.S.
District Court, the foregoing document by using the CM/ECF system, which will send
notification of such filing(s) to:

Kenneth M. DucDuong
KMD LAW OFFICE, LTD.
4001 West Devon Ave., Suite 332
Chicago, IL 60646
Phone: (312) 997-5959
Fax: (312) 219-8404
kducduong@kmdlex.com

                                                   s/Jennifer W. Weller




                                                                                      303137263V1 1310
